SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) October 7, 2009 CARBON CREDITS INTERNATIONAL, INC. [Missing Graphic Reference] (Exact name or registrant as specified in its charter) Nevada 333-153398 26-1240905 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 2300 E. Sahara Avenue, Suite 800, Las Vegas, Nevada USA 89102 (Address of Principal Executive Offices, Including Zip Code) (888) 579-7771 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01 Other Events. On October 7, 2009, we anounced we have developed and posted a new website. The new website www.carbon-reducer.com is designed to showcase the energy efficiency products and is the first step in what will be several advances within the Company. The website is still in Beta and will remain as such as there will be added more modules, targeting a country by country. Nevertheless, we received already over 50 inquiries and foresee a high quantity Global interest. Item 9.01 Financial Statements and Exhibits a) Financial Statements None b) Exhibits Exhibit No.
